Citation Nr: 0528211	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with bunions, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(B) (West 
2002).

This case was remanded by the Board for additional 
development, including an examination, in an action dated in 
December 2003.  


FINDING OF FACT

The veteran's bilateral pes planus with bunions is likely 
manifested by severe pronation deformity of the feet, 
tenderness and soreness, heel and Achilles in slight valgus, 
mild to moderate bunions, calluses on the great toes, and 
increased ache, pain, soreness, tenderness, and fatigability 
on repetitive use.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for bilateral pes 
planus with bunions have now been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5276 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his pes planus with bunions has 
worsened, and he has specifically asked for a 30 percent 
evaluation for his disability.

The report of a February 1999 VA examination revealed pain, 
soreness, and tenderness over the arches of both feet.  The 
examiner noted the veteran had pes planus with lost arches, 
and a slight valgus at the heel and Achilles tendon on the 
right foot, which was described as correctable.  There was no 
deformity in the forefeet, no severe pronation deformities, 
no calluses, and no hammering or clawing of the toes.  A 
slight bunion deformity was noted, and a little bit of 
prominence on the medial aspect of the MP joint, with minimal 
pain or tenderness there.  There was normal motion in the 
great toes.  The veteran reported that he had tried shoe 
inserts and arch supports, but they were not helpful, and so 
he no longer wore them.

The report of a July 2001 VA examination revealed very 
obvious flat feet.  X-rays revealed mild hallux vagus 
deformity, but no acute bony abnormality was seen.  The 
veteran was able to do heel rising for a short period of 
time, and was able to do toe-to-heel walking without 
difficulty.  He was reported to not use a cane or crutches 
for ambulation, though he did wear arch supports which were 
said to help alleviate some of his pain and discomfort.  The 
examiner observed calluses of the lower extremities.  The 
veteran complained of pain starting at the ball of the feet 
and running back to the Achilles tendon, and then up the 
calf.  The veteran complained of pain and discomfort on 
walking on his feet.  He was reportedly able to walk 
approximately one-half mile before having difficulty and 
pain.  The diagnosis was bilateral pes planus.

In an October 2002 examination, the examiner noted that the 
veteran was using a cane for support.  Endurance was said to 
be limited, and prolonged standing and walking were not 
possible.  He reportedly was not taking any medication.  
Examination of the feet showed lost arches and tenderness, 
soreness, and pain across the plantar surface after a lot of 
standing and walking.  No plantar calluses were noted, but 
there were some slight bunions on both feet.  The heels and 
Achilles were in about 10 degrees of valgus, which was 
described as correctable.  The examiner noted the veteran had 
mild pronation of the feet when he walked, that he used a 
cane at times for support, and that he was helped by the 
wearing of shoe inserts.

Another examination was conducted in May 2004 following the 
Board's remand.  The examiner noted pain on palpation of each 
foot; there was no edema, erythema, or open lesions.  The 
veteran reportedly continued to wear special insoles.  Muscle 
strength was 5/5, but was difficult to assess due to guarding 
for all groups bilaterally.  The examiner noted severe 
pronation bilaterally.

The veteran was afforded another examination given in 
February 2005.  Examination of both feet revealed moderate 
pronation with tenderness and soreness of the plantar 
surfaces.  The veteran reportedly wore special shoes and an 
orthotic, which were said to help.  Heel and Achilles were in 
slight valgus, but that was described as correctable.  There 
were small calluses on the great toes, and slight bunions as 
well.  The examiner noted that repetitive use caused 
increased ache and pain, soreness, tenderness, and 
fatigability.  The diagnosis was bilateral pes planus with 
mild bunions.

Of record are treatment reports from the VA Medical Center 
(VAMC) in Cleveland, Ohio which show the veteran has been 
seen for ongoing treatment of foot complaints, including pes 
planus and an ingrown toenail.  These records also show that 
the veteran was seen for physical therapy and pain 
management.  The report of a July 2004 visit, signed by a 
team of three doctors, diagnosed bilateral hallux abducto 
valgus; plantar fasciitis; and pes planus with severely 
pronated feet.

The veteran was afforded a hearing at the RO in September 
2002.  At that hearing the veteran described the pain he 
suffered from his flat feet, and the difficulties presented 
in a work environment.  He testified that his disability 
resulted in repeated time off from one job, which in turn 
resulted in conflicts with management.  (He was laid off from 
this job when the work was out-sourced to a private 
contractor.)  He also testified that he missed approximately 
30 days of work at a subsequent retail job due solely to his 
service-connected disability. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Flat feet are rated utilizing the criteria listed at 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 
5276, a 10 percent evaluation is for application where there 
is moderate disability evidenced by weight-bearing line over, 
or medial to, the great toe, inward bowing of the tendo-
Achillis, and pain on manipulation and use of the feet 
bilaterally or unilaterally.  A 30 percent evaluation is for 
application when there is severe bilateral disability 
evidenced by marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is for application when there is 
pronounced bilateral disability evidenced by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-Achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  

Applying the facts to the rating criteria above, the Board 
finds that the veteran's bilateral foot disability more 
nearly approximates the criteria for a 30 percent evaluation.  
As noted above, the May 18, 2004, VA examination determined 
that the veteran had bilateral severe pronation.  This 
finding of severe pronation was affirmed two months later in 
a July 2004 clinic treatment note.  The Board thus finds that 
the veteran's disability now warrants the award of a 30 
percent evaluation.  He has what might be considered marked 
deformity (pronation), and he also experiences calluses along 
with the reported pain.  Although each examiner did not make 
the same findings, the record taken as a whole strongly 
suggests that the veteran's disability is more akin to the 
criteria for the 30 percent rating.  

The veteran has not specifically asked for an award higher 
than 30 percent in his substantive appeal, but the Board 
nevertheless notes that a higher, 50 percent, evaluation is 
not warranted because there is no evidence of extreme 
tenderness of plantar surfaces of the feet or marked inward 
displacement and severe spasm of the tendo-Achillis on 
manipulation.  Also, the wearing of orthopedic shoes and 
appliances has routinely been shown to benefit the veteran.  
This stands in marked contrast with the sort of disability 
contemplated by the 50 percent rating.  Although the veteran 
has what might be described as "marked pronation," he does 
not otherwise have problems indicative of "pronounced" 
disability.  He need not meet each criterion for the higher 
rating, but it appears from the examiners' findings that his 
disability does in fact more nearly approximate the criteria 
for the 30 percent rating.  38 C.F.R. § 4.7.  Even the 30 
percent criteria contemplate "marked" pronation.  
Consequently, a rating greater than 30 percent is not 
warranted.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  Because the veteran argued for the 
award of a 30 percent rating in his substantive appeal, the 
Board has granted the benefit sought on appeal.  Thus, no 
further assistance or development is required in this case.


ORDER

Entitlement to an evaluation of 30 percent for the veteran's 
service-connected bilateral pes planus with bunions is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


